IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE : ID. No. 1301012846
' In and for Kent County
v. : RK13-02-0396-01
‘ Rape 1st (F)
JONATHAN KARASEVICH,
Defendant.
ORDER

Submitted: January 2, 2018
Decided: January 26, 2018
On this 26th day of J anuary, 2018 upon consideration of the Defendant’s Motion
for Postconviction Relief`, the Commissioner’s Report and Recommendation, and the
record in this case, it appears that:
l. The defendant, Jonathan Karasevich (“Karasevich”), pled guilty on June
26, 2013 to Rape in the First Degree, 11 Del. C. § 773. He also faced fifteen additional
counts of Rape in the First Degree, one count of Continuous Sexual Abuse of a Child,
one count of Sexual Solicitation of a Child, and one count of Endangering the Welfare
of a Child. Nolle prosequis Were entered by the State on the additional charges in
exchange for Karasevich’s plea. As part of the Plea Agreement the parties agreed to
recommend a sentence of fifty years at Level V suspended after serving fifteen years of
minimum mandatory time for varying levels of probation. The Court agreed With the
parties’ recommendation and sentenced Karasevich accordingly. Had he gone to trial
and been found guilty of all charges, he faced 255 years of minimum mandatory time
and the possibility of life in prison.
2. Karasevich did not appeal his conviction or sentence to the Delaware
Supreme Court; instead, he filed a Motion for Sentence Reduction and Modification on

September 23, 2013, which was denied due to the defendant’s receiving the mandatory

State v. Jonathan Karasevich
ID No. 1301012846
January 26, 2018

minimum. Karasevich then filed the instant Motion for Postconviction Relief pro se
pursuant to Superior Court Criminal Rule 61. The Court appointed counsel to represent
Karasevich in his motion. Appointed Counsel subsequently filed a motion to withdraw
with supporting memorandum. In the motion to withdraw, Appointed Counsel set forth
that he had conducted a conscientious review of the record and had concluded that no
meritorious issues existed. Appointed counsel was granted permission to withdraw.

3. The matter was referred to the Commissioner for findings of fact and
recommendation pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62.
The Commissioner has filed a Report and Recommendation recommending that the
Court deny the Defendant’s Motion for Postconviction Relief.

4. After the issuance of the Commissioner’s Report, neither party filed an appeal.

NOW, THEREFORE, after a de novo review of the record in this action, and
for the reasons stated in the Commissioner’ s Report and Recommendation dated August
17, 2017,

IT IS HEREBY ORDERED that the Commissioner’s Report and
Recommendation is adopted by the Court in its entirety. Accordingly, Movant’ s Motion
for Postconviction Relief pursuant to Superior Court Criminal Rule 61 is hereby
DENIED.

/s/ Noel Eason Primos

Judge

NEP/sz

oc: Prothonotary

cc: The Honorable Andrea M. Freud
Susan G. Schmidhauser, Esq.
Suzanne E. Macpherson-Johnson, Esq.
Jonathan Karasevich, JTVCC